Exhibit 10.4

EMPLOYMENT AGREEMENT

(WILLIAM P. MCBEATH)

EMPLOYMENT AGREEMENT (the “Agreement”) dated November 19, 2014 by and between
BRE Spade Parent LLC, a Delaware limited liability company (collectively with
its subsidiaries, the “Company”), and William P. McBeath (“Executive”).

The Company desires to employ (or cause one of its subsidiaries to employ)
Executive, contingent and effective upon the date of the closing (the “Closing”)
of the acquisition of the Hotel (as defined below) the Company (the “Effective
Date”), and to enter into an agreement embodying the terms of such employment;

Executive desires to accept such employment, contingent and effective upon the
Effective Date and enter into such an agreement; and

On the Effective Date, the Company and Executive hereby agree that this
Agreement shall automatically be assigned to, and assumed by, Nevada Property 1
LLC, a Delaware limited liability company.

In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 6 of this Agreement,
Executive shall be employed by the Company (or one of its subsidiaries) under
this Agreement for a period commencing on the Effective Date (which is expected
to occur on or about December 19, 2014) and ending on the fifth anniversary of
the Effective Date (the “Employment Term”) on the terms and subject to the
conditions set forth in this Agreement.

2. Position, Duties and Authority.

(a) During the Employment Term, Executive shall serve as the President and Chief
Executive Officer of the Cosmopolitan of Las Vegas (the “Hotel”). In such
position, Executive shall report directly to the Company’s Board of Directors
(the “Board”) and have such duties, functions and responsibilities commensurate
with such title, including, without limitation, (i) managing all operations of
the property including oversight of third party managed and leased areas,
(ii) developing community and gaming association relationships,
(iii) implementing rigorous financial reporting standards, (iv) managing
customer relationships, (v) implementing marketing and advertising strategies
and (vi) any other duties that may be assigned from time to time by the Board.

(b) During the Employment Term, Executive will devote Executive’s full business
time and best efforts to the performance of Executive’s duties hereunder
(excluding periods of vacation and sick leave) and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or unreasonably interfere with the rendition of such services either
directly or indirectly without the prior written consent of the Board; provided
that nothing herein shall preclude Executive from (i) subject to the prior
approval of the Board, accepting appointment to or continuing to serve on any
board of directors or trustees of any business corporation, (ii) serving as an
officer or director or otherwise



--------------------------------------------------------------------------------

participating in non-profit educational, welfare, social, religious and civil
organizations, including, without limitation, all such positions and
participation in effect as of the Effective Date, and (iii) managing personal
and family investments; provided, however, that any such activities as described
in (i), (ii) or (iii) of the preceding provisions of this paragraph do not
conflict or interfere with the performance and fulfillment of the Executive’s
duties and responsibilities as an executive or director of the Company in
accordance with this Agreement or conflict with Section 7.

3. Compensation.

(a) Base Salary. During the Employment Term, the Company shall pay Executive a
base salary (“Base Salary”) at the annual rate of $750,000, payable in
substantially equal biweekly installments (or, if different, in accordance with
the Company’s usual payment practices). Executive shall be entitled to such
increases in Executive’s Base Salary, if any, as may be determined from time to
time in the sole discretion of the Board, but in no event shall the Company be
entitled to reduce Executive’s Base Salary.

(b) Annual Bonus. With respect to each full fiscal year during the Employment
Term, Executive shall be eligible to earn an annual bonus award (an “Annual
Bonus”) based on the achievement of mutually agreed upon Company and personal
performance objectives and targets adopted by the Board within the first three
months of each full fiscal year during the Employment Term. During each fiscal
year, the minimum bonus payable to Executive if the minimum performance
objectives and targets are achieved will be 75% of Executive’s Base Salary, the
target bonus will be 100% of Executive’s Base Salary if target performance
objectives and targets are achieved and the maximum bonus payable to Executive
will be 125% of Base Salary if the maximum performance objectives and targets
are achieved or exceeded; provided that, in respect of fiscal year 2015,
Executive shall be entitled to an Annual Bonus of no less than $750,000. The
Annual Bonus, if any, shall be paid to Executive within two and one-half
(2.5) months after the end of the applicable fiscal year. Except as provided in
Section 6, no Annual Bonus shall be payable in respect of any fiscal year in
which Executive’s employment is terminated.

4. Equity-Based Incentive Compensation and Capital Contribution.

(a) Equity Incentive Award. Executive shall receive an equity incentive award in
the Company’s ultimate parent entity (“Parent”) subject to the terms and
conditions set forth on Annex I attached hereto.

(b) Capital Contribution. No later than 60 days following the Effective Date,
Executive agrees to make an initial investment of one million dollars
($1,000,000) (the “Co-Investment”) in the common equity interests of Parent at a
per unit purchase price equal to the per unit price paid by Blackstone Real
Estate Partners VII L.P. or its affiliates (collectively “Sponsor”) for its
equity interests in Parent.

 

2



--------------------------------------------------------------------------------

5. Benefits.

(a) General. During the Employment Term, Executive shall be entitled to
participate in the Company’s employee benefit plans, practices, policies and
arrangements as in effect from time to time (collectively, “Employee Benefits”),
on generally the same basis terms and conditions as each of the Employee
Benefits are made available to other senior executives of the Company (other
than with respect to annual bonuses, incentive plans and severance plans (as
well as any other terms and conditions specifically determined under this
Agreement), the benefits for each which shall be determined instead in
accordance with this Agreement).

(b) Reimbursement of Business Expenses. During the Employment Term, the Company
shall reimburse Executive for reasonable and documented business expenses
incurred by Executive in the performance of Executive’s duties hereunder in
accordance with its then prevailing policy for senior executives (which shall
include appropriate itemization and substantiation of expenses incurred).

6. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided that
Executive will be required to give the Company at least sixty (60) days advance
written notice (the “Notice Period”) of any resignation of Executive’s
employment. Notwithstanding any other provision of this Agreement, the
provisions of this Section 6 shall exclusively govern Executive’s rights upon
termination of employment with the Company and its affiliates.

(a) By the Company For Cause or By Executive without Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below). The Employment Term and Executive’s
employment shall terminate automatically upon the effective date of Executive’s
resignation.

(ii) For purposes of this Agreement, “Cause” shall mean (A) any act by Executive
constituting a willful or deliberate act or failure to act which is committed in
bad faith by the Executive which causes or can be expected to cause financial
injury (other than de minimus financial injuries) to the Company,
(B) Executive’s willful malfeasance or willful misconduct, including dishonesty,
in connection with Executive’s employment duties, (C) Executive’s theft,
intentional misappropriation or embezzlement of property of the Company or its
affiliates or any act of fraud committed by Executive, (D) an act or acts on
Executive’s part constituting (x) a felony under the laws of the United States
or any state thereof or (y) a misdemeanor involving moral turpitude (and such
misdemeanor has or could have an adverse impact on the Company and its
Affiliates), (E) Executive materially breached Executive’s fiduciary duties to
the Company, (F) Executive failed to obtain or maintain in good standing any
necessary or desirable licenses or took any action that could reasonably be
expected to jeopardize (other than in a de minimus manner) Executive’s, the
Company’s or the Sponsor’s ability to obtain or retain in good standing any
necessary or desirable licenses or (G) Executive’s breach (other than a de
minimus or inadvertent breach which, if curable, is promptly cured by Executive
during the cure period set forth below) during the Employment Term of any
provision of Section 7 or 8 of this Agreement or any similar corresponding
provision applicable to Executive under a written agreement between Executive
and the Company or its Subsidiaries from time to time;

 

3



--------------------------------------------------------------------------------

provided that, solely with respect to clauses (A), (B), (E), (F) and (G), to the
extent the circumstances giving rise to Cause and the adverse consequences
resulting therefrom are curable, Executive shall have an opportunity to cure
such circumstances and consequences within 30 days after written notice from the
Company.

(iii) If Executive’s employment is terminated by the Company for Cause or
Executive resigns without Good Reason (as defined below), Executive shall be
entitled to receive:

(A) no later than ten (10) days following the date of termination, the Base
Salary through the date of termination;

(B) any Annual Bonus earned, but unpaid, as of the date of termination for the
immediately preceding fiscal year, paid in accordance with Section 3(b) (except
to the extent payment is otherwise deferred pursuant to any applicable deferred
compensation arrangement with the Company, in which case such payment shall be
made in accordance with the terms and conditions of such deferred compensation
arrangement);

(C) reimbursement, within sixty (60) days following receipt by the Company of
Executive’s claim for such reimbursement (including appropriate supporting
documentation), for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy prior to Executive’s termination;
provided that such claims for such reimbursement are submitted to the Company
within ninety (90) days following the date of Executive’s termination of
employment;

(D) such Employee Benefits, if any, to which Executive may be entitled under the
tax-qualified employee benefit plans of the Company, payable in accordance with
the terms and conditions of such tax-qualified employee benefit plans (the
amounts described in clauses (A) through (D) hereof being referred to as the
“Accrued Rights”); and

Following such termination of Executive’s employment, except as set forth in
this Section 6(a)(iii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

(b) Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of twelve (12) months in any
twenty-four (24) consecutive month period to perform the essential functions of
Executive’s duties, with or without reasonable accommodation (such incapacity
and inability to accommodate is hereinafter referred to as “Disability”). Any
question as to the existence of the Disability of Executive as to which
Executive and the Company cannot agree shall be determined in writing by a
qualified

 

4



--------------------------------------------------------------------------------

independent physician mutually acceptable to Executive and the Company. If
Executive and the Company cannot agree as to a qualified independent physician,
each shall appoint such a physician and those two physicians shall select a
third physician who shall make such determination in writing. The determination
of Disability made in writing to the Company and Executive shall be final and
conclusive for all purposes of this Agreement.

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

(A) the Accrued Rights;

(B) a pro rata Annual Bonus equal to the product of (1) the Annual Bonus that
Executive would have received (in respect of the fiscal year in which
Executive’s termination of employment occurred) but for the termination of
Executive’s employment, based on actual performance achieved at the end of such
fiscal year and (2) a fraction, the numerator of which is the number of days
during the fiscal year up to and including the date of termination of
Executive’s employment and the denominator of which is 365, payable at the time
the annual bonuses are normally paid to other senior executives of the Company
(the “Pro-Rated Bonus”); and

(C) death or disability benefits under any applicable plans and programs of the
Company in accordance with the terms and provisions of such plans and programs.

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 6(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

(c) By the Company Without Cause or by Executive for Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause.

(ii) For purposes of this Agreement, “Good Reason” shall mean, without
Executive’s consent, (x) a “change of control” (as defined in Annex I), (y) a
material reduction in Executive’s title, duties, authorities and
responsibilities measured in the aggregate from those described in Section 2
hereof or (z) a material reduction in Executive’s Base Salary; provided that
such event shall constitute Good Reason only if the Company fails to cure such
event within 30 days after receipt from Executive of written notice of the event
which constitutes Good Reason; provided, further, that “Good Reason” shall cease
to exist for an event on the 60th day following the later of its occurrence or
Executive’s knowledge thereof, unless Executive has given the Company written
notice thereof prior to such date.

(iii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or by Executive for Good Reason,
Executive shall be entitled to receive:

(A) the Accrued Rights;

 

5



--------------------------------------------------------------------------------

(B) the Pro-Rated Bonus;

(C) subject to Executive’s continued compliance with the provisions of Sections
7 and 8, the payment of an aggregate amount of severance equal to the sum of
(x) one-year of Executive’s Base Salary at the time of termination and (y) an
amount equal to the Annual Bonus paid to Executive in respect of the full fiscal
year ending immediately prior to the date of termination, which amount shall be
payable to Executive in a lump sum on the sixtieth (60th) day following the date
of Executive’s termination of employment; and

(D) Subject to Executive’s election of COBRA continuation coverage under the
Company’s group health plan, payment, on the first regularly scheduled payroll
date of each month during the Severance Term, of an amount equal to the
difference between the monthly COBRA premium cost and the monthly contribution
paid by active employees for the same coverage; provided, that the payments
described in this clause (v) shall cease earlier than the expiration of the
Severance Term in the event that Executive becomes eligible to receive any
health benefits as a result of subsequent employment or service during the
Severance Term. For purposes of this paragraph, “Severance Term” shall mean the
twelve (12) month period immediately following the termination of Executive’s
employment by the Company without Cause (other than by reason of death or
Disability) or by Executive for Good Reason.

Notwithstanding the foregoing, in the case of any termination of Executive’s
employment in connection with a change of control, the payments under
Section 6(c)(iii)(C) above shall be offset and reduced, on a dollar-for-dollar
basis, by the value of Executive’s vested Profits Interests (as defined in Annex
I) implied by the price paid for the equity interests of Parent by the acquiror
in such change of control transaction (the “Promote Set-Off”). Following
Executive’s termination of employment by the Company without Cause (other than
by reason of Executive’s death or Disability) or by the Executive for Good
Reason, except as set forth in this Section 6(c)(iii), Executive shall have no
further rights to any compensation or any other benefits under this Agreement.

(d) Release. The amounts payable to Executive under Section 6(c)(iii)(B),
(C) and (D) above (the “Severance Benefits”) are subject to execution and
non-revocation of a release of claims by Executive (or, if applicable,
Executive’s estate), substantially in the form attached hereto as Exhibit I,
within sixty (60) days of the date of termination. If Executive fails to execute
the release of claims in such a timely manner so as to permit any revocation
period to expire prior to the end of such sixty (60) day period, or timely
revokes his acceptance of such release following its execution, Executive shall
not be entitled to any of the Severance Benefits. Further, to the extent that
any of the Severance Benefits constitutes “nonqualified deferred compensation”
for purposes of Section 409A of the Code, any payment of any amount or provision
of any benefit otherwise scheduled to occur prior to the sixtieth (60th) day
following the date of Executive’s termination of employment hereunder, but for
the condition on executing

 

6



--------------------------------------------------------------------------------

the Release of Claims as set forth herein, shall not be made until the first
regularly scheduled payroll date following such sixtieth (60th) day, after which
any remaining Severance Benefits shall thereafter be provided to Executive
according to the applicable schedule set forth herein

(e) Continued Employment Beyond the Expiration of the Employment Term. Unless
the parties otherwise agree in writing, continuation of Executive’s employment
with the Company beyond the expiration of the Employment Term shall be deemed an
employment at-will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will
by either Executive or the Company; provided that, the provisions of Section 8
and Section 9 of this Agreement shall survive any termination of this Agreement
or Executive’s termination of employment that occurs after the expiration of the
Employment Term.

(f) Notice of Termination. Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death) pursuant to
Section 6 of this Agreement shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.

(g) Board/Committee and Officer Resignations. Upon termination of Executive’s
employment for any reason, Executive agrees to resign, as of the date of such
termination and to the extent applicable, (i) from the board of directors (and
any committees thereof) of the Company and any of its affiliates on which
Executive is a member and (ii) as an officer of the Company and any of the
Company’s affiliates.

7. Non-Competition; Non-Solicitation; Non-Disparagement.

(a) Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(i) During the Employment Term and, for a period equal to twelve months
following the date Executive ceases to be employed by the Company for any reason
(the “Restricted Period”), Executive will not, whether on Executive’s own behalf
or on behalf of or in conjunction with any person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise whatsoever (“Person”), solicit or assist in soliciting business in
direct competition with the Restricted Group in the Business; provided that the
provisions contained in this Section 7(a)(i) shall not apply following any
termination of Executive’s employment in connection with a change of control.

(ii) During the Restricted Period, Executive will not directly or indirectly:

(A) engage in the Business for a Competitor;

(B) enter the employ of, or render any services (that are the same or similar to
the services or activities in which Executive was engaged during the

 

7



--------------------------------------------------------------------------------

two (2) years prior to Executive’s termination of employment) to, a Competitor,
except where such employment or services do not relate in any manner to the
Business;

(C) acquire a financial interest in, or otherwise become actively involved with,
a Competitor, directly or indirectly, as an individual, partner, shareholder,
officer, director, principal, agent, trustee or consultant; or

(D) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
members of the Restricted Group and any of their clients, customers, suppliers,
partners, members or investors;

provided that the provisions contained in this Section 7(a)(ii) shall not apply
following any termination of Executive’s employment in connection with a change
of control.

(iii) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in a Business (including, without limitation, a Competitor) which are
publicly traded on a national or regional stock exchange or on the
over-the-counter market if Executive (A) is not a controlling person of, or a
member of a group which controls, such person and (B) does not, directly or
indirectly, own 5% or more of any class of securities of such Person; provided
that the provisions contained in this Section 7(a)(iii) shall not apply
following any termination of Executive’s employment in connection with a change
of control.

(iv) During the Restricted Period, Executive will not, whether on Executive’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

(A) solicit or encourage any employee who is a director or is more senior than a
director of the Restricted Group to leave the employment of the Restricted
Group; or

(B) hire any such employee who was employed by the Restricted Group as of the
date of Executive’s termination of employment with the Company or who left the
employment of the Restricted Group within six months prior to the termination of
Executive’s employment with the Company.

(v) During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any Person, directly and
intentionally encourage any material consultant of the Restricted Group to cease
working with the Restricted Group.

(vi) (A) During the Employment Term and at all times thereafter, Executive
agrees not to make, or cause any other person to make, any communication that is
intended to criticize or disparage, or has the effect of criticizing or
disparaging, the

 

8



--------------------------------------------------------------------------------

Company or any of its subsidiaries, or Sponsor and its affiliates (excluding
portfolio companies thereof); provided, however, that an action shall not
constitute a breach of this Section 7(a)(vi)(A) if made in the Executive’s good
faith performance of his duties hereunder. (B) During the Employment Term and at
all times thereafter, the Company agrees to instruct its directors and executive
officers not to make, or cause any other person to make, any public
communication that is intended to criticize or disparage, or has the effect of
criticizing or disparaging, Executive; provided, however, that an action shall
not constitute a breach of this Section 7(a)(vi)(B) if made in the course of
operating the business of the Company and such communication is not made
publicly outside of the Company. Nothing shall be interpreted to prohibit
Executive or the Company from responding truthfully to incorrect public
statements, making truthful statements when required by law, subpoena or court
order and/or from responding any inquiry by any regulatory or investigatory
organization.

(vii) For purposes of this Agreement:

(A) “Restricted Group” shall mean, collectively, the Company and its
subsidiaries.

(B) “Business” shall mean (i) gaming, (ii) casino and/or hotel resort operations
or management or (iii) marketing or solicitation on behalf of any entity engaged
in the Business, in each case, in any geographical area that is within one
hundred (100) miles of the Hotel or any geographical area where the Restricted
Group engages in the Business.

(C) “Competitor” shall mean any Person engaged in the Business in direct
competition with the Company and its subsidiaries, including for the avoidance
of doubt (but not limited to): Aria Resort & Casino, Bally’s Las Vegas,
Bellagio, Caesars Palace, Caesars Entertainment, Circus Circus Hotel & Casino,
Excalibur Hotel & Casino, Harrah’s Hotel & Casino Las Vegas, Hilton Hotels and
Resorts, Luxor Hotel & Casino, Mandalay Bay Resort & Casino, MGM Grand Hotel &
Casino, MGM Resorts International, Mirage Resort & Casino, Monte Carlo Hotel &
Casino, New York – New York Hotel & Casino, Paris Las Vegas, Riviera Hotel &
Casino, The Palazzo Resort Hotel & Casino, The Cromwell, Treasure Island Hotel &
Casino, Tropicana Las Vegas, The Venetian Resort Hotel & Casino, Wynn Las Vegas,
Wynn Resorts.

(b) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 7 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

9



--------------------------------------------------------------------------------

(c) The period of time during which the provisions of this Section 7 shall be in
effect shall be extended by the length of time during which Executive is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

(d) The provisions of Section 7 hereof shall survive the termination of
Executive’s employment for any reason.

8. Confidentiality; Intellectual Property.

(a) Confidentiality.

(i) Executive will not, in any manner that could be or is detrimental to the
Company, at any time (whether during or after Executive’s employment with the
Company) (x) retain or use for the benefit, purposes or account of Executive or
any other Person other than in the good faith performance of Executive’s duties
hereunder; or (y) disclose, divulge, reveal, communicate, share, transfer or
provide access to any Person outside the Company (other than its professional
advisers who are bound by confidentiality obligations or otherwise in
performance of Executive’s duties hereunder and pursuant to customary industry
practice), any non-public, proprietary or confidential information (including
without limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals)
concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board; provided, however, that the conscious awareness of any Confidential
Information (as opposed to the physical possession of documentary Confidential
Information) by Executive, and Executive’s consideration of such information in
connection with Executive’s pursuit or evaluation of, involvement with or
participation in, any project or activity that is not prohibited by this
Agreement shall be deemed not to constitute a breach of this Section 8 in any
manner whatsoever, unless such Executive’s use of such Confidential Information
has an objective and detrimental impact on the business of the Company and its
subsidiaries.

(ii) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation of which Executive
has knowledge; or (c) required by law to be disclosed; provided that with
respect to subsection (c) Executive shall give prompt written notice to the
Company of such requirement, disclose no more information than is so required,
and cooperate with any attempts by the Company to obtain a protective order or
similar treatment.

 

10



--------------------------------------------------------------------------------

(iii) Except as required by law, Executive will not disclose to anyone, other
than Executive’s family (it being understood that, in this Agreement, the term
“family” refers to Executive, Executive’s spouse, children, parents and spouse’s
parents) and legal or financial advisors, the contents of this Agreement;
provided that Executive may disclose to any prospective future employer the
provisions of Sections 7 and 8 of this Agreement; provided they agree to
maintain the confidentiality of such terms. This Section 8(a)(iii) shall
terminate if the Company publicly discloses a copy of this Agreement (or, if the
Company publicly discloses summaries or excerpts of this Agreement, to the
extent so disclosed).

(iv) Upon termination of Executive’s employment with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of, in any manner that
could be or is detrimental to the Company, any Confidential Information or
intellectual property (including without limitation, any patent, invention,
copyright, trade secret, trademark, trade name, logo, domain name or other
source indicator) owned or used by the Company, its subsidiaries or its
affiliates; provided, however, that the conscious awareness of any Confidential
Information (as opposed to the physical possession of documentary Confidential
Information) by Executive, and Executive’s consideration of such information in
connection with Executive’s pursuit or evaluation of, involvement with or
participation in, any project or activity that is not prohibited by this
Agreement shall be deemed not to constitute a breach of this Section 8 in any
manner whatsoever, unless such Executive’s use of such Confidential Information
has an objective and detrimental impact on the business of the Company and its
subsidiaries; (y) to the extent that it could be or is detrimental to the
Company, immediately destroy, delete, or return to the Company, at the Company’s
option and expense, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company, its affiliates and subsidiaries, except that
Executive may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information; and (z) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which Executive is or becomes aware.

(b) Intellectual Property.

(i) If Executive creates, invents, designs, develops, contributes to or improves
any works of authorship, inventions, intellectual property, materials, documents
or other work product (including, without limitation, research, reports,
software, databases, systems, applications, presentations, textual works,
content, or audiovisual materials), either alone or with third parties, at any
time during Executive’s employment by the Company and within the scope of such
employment and with the use of any the Company’s resources (“Company Works”),
Executive shall promptly and fully disclose same to the Company and hereby
irrevocably assigns, transfers and conveys, to the maximum extent permitted by
applicable law, all rights and intellectual property rights therein (including
rights under patent, industrial property, copyright, trademark, trade secret,
unfair competition and related laws) to the Company to the extent ownership of
any such rights does not vest originally in the Company.

 

11



--------------------------------------------------------------------------------

(ii) Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Company
Works. If the Company is unable for any other reason, to secure Executive’s
signature on any document for this purpose, then Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Executive’s agent and attorney in fact, to act for and in Executive’s behalf
and stead to execute any documents and to do all other lawfully permitted acts
required in connection with the foregoing.

(iii) Executive shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Executive
hereby indemnifies, holds harmless and agrees to defend the Company and its
officers, directors, partners, employees, agents and representatives from any
breach of the foregoing covenant. Executive shall comply with all relevant
policies and guidelines of the Company that are from time to time previously
disclosed to Executive regarding the protection of Confidential Information and
intellectual property and potential conflicts of interest. Executive
acknowledges that the Company may amend any such policies and guidelines from
time to time, and that Executive remains at all times bound by their most
current version from time to time previously distributed or delivered to
Executive.

(iv) The provisions of Section 8 hereof shall survive the termination of
Executive’s employment for any reason (except as otherwise set forth in
Section 8(a)(iii) hereof).

9. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 7 of this Agreement (or a material breach or material threatened breach
of any of the provisions of Section 8 of this Agreement) would be inadequate and
the Company would suffer irreparable damages as a result of such breach or
threatened breach. In recognition of this fact, Executive agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available. In addition, upon any finally adjudicated breach of Section 7 or
any finally adjudicated material breach of Section 8 of this Agreement,
Executive shall promptly return to the Company upon request and final Order of
the Court the Pro-Rated Bonus and/or Severance Benefits (if any), less any
amounts paid by Executive as taxes in respect of such payments (unless such
taxes are actually recovered by Executive from the relevant governmental
authority, in which case such tax amounts also shall be returned to the
Company). Any final Court determination under this Section 9 of whether the
Executive is in compliance with Section 7 hereof and material compliance with
Section 8 hereof shall be determined based solely on the contractual provisions
provided therein and the facts and circumstances of Executive’s actions without
regard to whether the Company could obtain an injunction or other relief under
the law of any particular jurisdiction.

 

12



--------------------------------------------------------------------------------

10. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to conflicts of
laws principles thereof (except that the provisions of Section 7 shall be
governed by the law of the state where Executive is principally employed by the
Company or its Subsidiaries).

(b) Entire Agreement/Amendments. This Agreement (including, without limitation,
the schedules and exhibits attached hereto) contains the entire understanding of
the parties with respect to the employment of Executive by the Company. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement (including, without limitation, the
schedules and exhibits attached hereto) may not be altered, modified, or amended
except by written instrument signed by the parties hereto. Notwithstanding
anything herein to the contrary, the effectiveness of this Agreement is subject
to and conditioned upon occurrence of the Closing and if the Purchase Agreement
between Nevada Mezz 1 LLC, Nevada Property 1 LLC, BRE Spade Mezz 1 LLC, and
Deutsche Bank AG, dated as of May 15, 2014, terminates prior to the occurrence
of the Closing, this Agreement will immediately become null and void ab initio
and of no force and effect.

(c) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

(d) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

(e) Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is a successor in interest
to substantially all of the business operations of the Company, but only if such
person agrees, in writing, to be bound to the terms hereof to the same extent as
the Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity. Notwithstanding the foregoing, the Company and Executive agree
that, on the Effective Date, (i) this Agreement shall be automatically assigned
to Nevada Property 1 LLC, (ii) BRE Spade Parent LLC shall cause Nevada Property
1 LLC to assume all of BRE Spade Parent LLC’s obligations under this Agreement,
(iii) BRE Spade Parent LLC shall automatically be discharged of any and all of
its obligations under this Agreement and (iv) all references to the Company
hereunder shall, as of the Effective Date, be deemed to refer to Nevada Property
1 LLC.

(f) Set Off; No Mitigation. The Company’s obligation to pay Executive the
amounts provided and to make the arrangements provided hereunder shall not be
subject to set-off,

 

13



--------------------------------------------------------------------------------

counterclaim or recoupment of amounts owed by Executive to the Company or its
affiliates, except for the Promote Set-Off. Executive shall not be required to
mitigate the amount of any payment provided for pursuant to this Agreement by
seeking other employment, and such payments shall not be reduced by any
compensation or benefits received from any subsequent employer, self-employment
or other endeavor.

(g) Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s termination of employment with the
Company Executive is a “specified employee” as defined in Section 409A of the
Code and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then the payments to which Executive would otherwise be entitled during
the first six months following Executive’s termination of employment shall be
deferred and accumulated (without any reduction in such payments or benefits
ultimately paid or provided to Executive) for a period of six months from the
date of termination of employment and paid in a lump sum on the first day of the
seventh month following such termination of employment (or, if earlier, the date
of the Executive’s death) and (ii) if any other payments of money or other
benefits due to Executive hereunder would cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board, that does not cause such an accelerated or additional
tax. Furthermore, the Company intends that this Agreement shall comply with
Section 409A and shall be interpreted, operated and administered accordingly.
Each payment in a series of payments hereunder shall be deemed to be a separate
payment for purposes of Section 409A of the Code.

(h) Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

(i) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

14



--------------------------------------------------------------------------------

If to the Company:

BRE Spade Parent LLC

c/o The Blackstone Group

345 Park Avenue

New York, New York 10154

Attention: William J. Stein

with a copy (which shall not constitute notice) to:

The Blackstone Group

345 Park Avenue

New York, New York 10154

Attention: William J. Stein

and

Simpson Thacher & Bartlett LLP

425 Lexington Avenue,

New York, New York 10017

Attention: Gregory T. Grogan

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

(j) Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of the terms of any employment agreement or other agreement
or written policy to which Executive is a party or otherwise bound. Executive
hereby further represents that Executive is not subject to any restrictions on
Executive’s ability to solicit, hire or engage any employee or other
service-provider. Executive agrees that the Company is relying on the foregoing
representations in entering into this Agreement and related equity-based award
agreements and that any breach of the foregoing representations shall constitute
dishonesty in the performance of Executive’s duties hereunder.

(k) Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any pending claim, litigation, regulatory or administrative
proceeding involving the Company (or any appeal from any action or proceeding)
arising out of or related to the period when the Executive was employed by the
Company (a “Company Legal Matter”); provided that if such cooperation occurs
after the Executive’s employment has terminated with the Company, Executive
shall be compensated at a just and reasonable rate for any cooperation (other
than de minimus cooperation) and entitled to be reimbursed for any reasonable
expenses incurred in connection therewith.

 

15



--------------------------------------------------------------------------------

(l) Jurisdiction; Venue. Except as otherwise provided in Section 9 in connection
with equitable remedies, each of the parties hereto hereby irrevocably submits
to the exclusive jurisdiction of any federal court sitting in the District of
Nevada or any state court in Las Vegas, Nevada over any suit, action or
proceeding arising out of or relating to this Agreement and each of the parties
agrees that any action relating in any way to this Agreement must be commenced
only in the courts of the State of Nevada, federal or state. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted or not
prohibited by law, any objection which it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding bought in such a
court has been brought in an inconvenient forum. Each of the parties hereto
hereby irrevocably consents to the service of process in any suit, action or
proceeding by sending the same by certified mail, return receipt requested, or
by recognized overnight courier service, to the address of such party set forth
in Section 10(i).

(m) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(n) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

(Remainder of page intentionally left blank.)

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

BRE SPADE PARENT LLC

/s/ William J. Stein

By: William J. Stein Title: Authorized Signatory

 

[Signature page to Employment Agreement]



--------------------------------------------------------------------------------

EXECUTIVE

/s/ William P. McBeath

WILLIAM P. MCBEATH

 

[Signature page to Employment Agreement]



--------------------------------------------------------------------------------

Exhibit I

RELEASE AND WAIVER OF CLAIMS

This Release and Waiver of Claims (“Release”) is entered into as of this [ — ]
day of             , 20[—],by WILLIAM P. MCBEATH (the “Executive”) and delivered
to [            ] (collectively, with its subsidiaries, the “Company”).

The Executive agrees as follows:

1. The employment relationship between the Executive and the Company and its
subsidiaries and affiliates, as applicable, terminated on the [ — ] day of
            , 20[-    ] (the “Termination Date”) pursuant to Section 6([    ])
of the Employment Agreement between the Company and Executive dated November 19,
2014 (“Employment Agreement”).

2. In consideration of the payments, rights and benefits provided for in
Section 6([    ]) of the Employment Agreement (“Separation Terms”), the
sufficiency of which the Executive hereby acknowledges, the Executive, on behalf
of himself and Executive’s agents, representatives, attorneys, administrators,
heirs, executors and assigns (collectively, the “Employee Releasing Parties”),
hereby releases and forever discharges the Company Released Parties (as defined
below), from all claims, charges, causes of action, obligations, expenses,
damages of any kind (including attorney’s fees and costs actually incurred) or
demands, in law or in equity, whether known or unknown, which may have existed
or which may now exist from the beginning of time to the date of this Release,
arising from or relating to Executive’s employment or termination from
employment with the Company, including a release of any rights or claims the
Executive may have under Title VII of the Civil Rights Act of 1964; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”); the Older Workers Benefit Protection Act; the Americans with
Disabilities Act of 1990; the Rehabilitation Act of 1973; the Family and Medical
Leave Act of 1993; Section 1981 of the Civil Rights Act of 1866; Section 1985(3)
of the Civil Rights Act of 1871; the Employee Retirement Income Security Act of
1974; the Fair Labor Standards Act; any other federal, state or local laws
against discrimination; or any other federal, state, or local statute,
regulation or common law relating to employment, wages, hours, or any other
terms and conditions of employment. This includes a release by the Executive of
any and all claims or rights arising under contract (whether written or oral,
express or implied), covenant, public policy, tort or otherwise. For purposes
hereof, “Company Released Parties” shall mean the Company and any of its past or
present employees, agents, insurers, attorneys, administrators, officials,
directors, shareholders, divisions, parents, members, subsidiaries, affiliates,
predecessors, successors, employee benefit plans, and the sponsors, fiduciaries,
or administrators of the Company’s employee benefit plans.

3. The Executive acknowledges that the Executive is waiving and releasing rights
that the Executive may have under the ADEA and other federal, state and local
statutes contract and the common law and that this Release is knowing and
voluntary. This Release does not

 

[Signature page to Employment Agreement]



--------------------------------------------------------------------------------

apply to any rights or claims that may arise after the date of execution by
Executive of this Release. The Executive acknowledges that the consideration
given for this Release is in addition to anything of value to which the
Executive is already entitled. The Executive further acknowledges that the
Executive has been advised by this writing that: (i) the Executive should
consult with an attorney prior to executing this Release; (ii) the Executive has
up to twenty-one (21) days within which to consider this Release, although the
Executive may, at the Executive’s discretion, sign and return this Release at an
earlier time, in which case the Executive waives all rights to the balance of
this twenty-one (21) day review period; and (iii) for a period of 7 days
following the execution of this Release in duplicate originals, the Executive
may revoke this Release in a writing delivered to the Chairman of the Board of
Directors of the Company, and this Release shall not become effective or
enforceable until the revocation period has expired.

4. This Release does not release the Company Released Parties from (i) any
obligations due to the Executive under the Separation Terms, this Release, or
[the Management Subscription Agreement by and between [—] and Executive dated as
of [    ], (ii) any rights Executive has to indemnification by the Company and
to directors and officers liability insurance coverage under the Employment
Agreement or otherwise, (iii) any vested rights the Executive has under the
Company’s employee pension benefit (including any supplemental executive
retirement plan) and welfare benefit plans as a result of Executive’s actual
service with the Company, or (iv) any rights of the Executive as a shareholder
of the Company or [—] (or its successor).

5. The Executive represents and warrants that he has not filed any action,
complaint, charge, grievance, arbitration or similar proceeding against the
Company Released Parties that is currently pending.

6. This Release is not an admission by the Company Released Parties or the
Employee Releasing Parties of any wrongdoing, liability or violation of law.

7. The Executive waives any right to reinstatement or future employment with the
Company following the Executive’s separation from the Company on the Termination
Date.

8. The Executive shall continue to be bound by the restrictive covenants
contained in the Employment Agreement.

9. This Release shall be governed by and construed in accordance with the laws
of the State of Nevada, without reference to the principles of conflict of laws.

10. This Release represents the complete agreement between the Executive and the
Company concerning the subject matter in this Release and supersedes all prior
agreements or understandings, written or oral. This Release may not be amended
or modified otherwise than by a written agreement executed by the Executive and
the Company or their respective successors and legal representatives.

11. Each of the sections contained in this Release shall be enforceable
independently of every other section in this Release, and the invalidity or
unenforceability of any section shall not invalidate or render unenforceable any
other section contained in this Release.

 

[Signature page to Employment Agreement]



--------------------------------------------------------------------------------

12. The Executive acknowledges that the Executive has carefully read and
understands this Release, that the Executive has the right to consult an
attorney with respect to its provisions and that this Release has been entered
into knowingly and voluntarily. The Executive acknowledges that no
representation, statement, promise, inducement, threat or suggestion has been
made by any of the Company Released Parties to influence the Executive to sign
this Release except such statements as are expressly set forth herein or in the
Employment Agreement.

The parties to this Release have executed this Release as of the day and year
first written above.

 

EXECUTIVE

 

WILLIAM P. MCBEATH

 

[Signature page to Employment Agreement]